﻿I have the honour of speaking today on behalf of the States members of the South Pacific Forum in my capacity as current Chairman of the Forum.
At the outset I extend to you, Mr. President, our congratulations and best wishes on your election to preside over this body. Malta, like most of the countries of our own region, is a small island State. Thus, we take particular notice of the honour that has been bestowed upon you. We extend these congratulations to your Government and people as well.
We also applaud the accomplishments of the forty-fourth session of the General Assembly and of the three special sessions of the Assembly conducted under the capable leadership of your predecessor, His Excellency
Major-General Joseph H. Garba of Nigeria. To him, we express our appreciation and offer our congratulations.
I also take this opportunity to extend our congratulations and best wishes to the Government and people of the Republic of Namibia, which has finally been allowed to take its rightful place within the community of nations. Namibia's triumph is a triumph for Africa, for the United Nations and for all of humanity. We also congratulate the Principality of Liechtenstein on becoming the newest Member of the United Nations. We look forward to the constructive contributions its delegation will make.
Today an important chapter of world history closes, and a new chapter begins. The formal establishment of a single German State provides ample evidence that the most lasting ideas and qualities are those that unite rather than those that divide. This should also serve as a reminder that no people can ever be removed from the contest of its history nor permanently barred from the appointed rendezvous with its destiny.
Our congratulations and sincere best wishes are attended to the Government and people of the Federal Republic of Germany on this historic day. Similarly, our congratulations and sincere best wishes are extended to the Government and people of the Republic of Yemen on the recent unification of their country. 
In both instances unification was achieved peacefully and resulted from the will of the people themselves rather than from political edict or Military fiat. Therein lays an important message. It is to be hoped that that message will be borne in mind by those who night mistakenly believe that another path can be followed successfully. Unity, much like love, can only be based on free consent, equality and mutual respect. 
The beautiful and majestic Pacific Ocean comprises almost one third of the Earth's surface. Our corner of that great ocean lies in the South Pacific, which is itself a dramatic study in great contrasts. Nature has endowed us with great natural beauty and a hospitable environment. However, from time to time, our beautiful skies turn cloudy, our clear blue waters become turbulent and our calm tropical breezes become frightening winds of death and destruction. Cur environment is thus a blessing and at the same time a major concern.
Most, but not all, of the countries in our region are small island States which are extremely vulnerable to external economic factors, as well as sudden climatic changes. All of us prefer to live in peace; yet we repeatedly see our lands, our waters and our atmosphere utilised by others to test their horrible weapons of mass destruction. All of us share a deep and abiding commitment to the United Nations and to the principles of international democracy. However, we are often struck by the fact that our concerns - and in some instances our very existence - are often neglected or even forgotten in the context of the larger global picture. In a symbolic sense, some of us on occasion feel as invisible to others as the title of the classic work. The Invisible Man by the noted African-American author, Ralph Ellison.
Although we are island countries, we recognise that, when it comes to economic development and the outstanding social issues of contemporary civilisation, no nation is an island into itself. Some may consider our geographic location to be remote. However, we are very much a part of today's world, just as we were very much a part of the history of yesterday's world. Like the peoples of every other region, we have our own history and our own cultures. We also share common dreams and common expectations, just as we share common fears and common frustrations. 
The South Pacific Forum, our paramount regional organisation, held its twenty-first annual meeting in Port Vila, Vanuatu, on 31 July and 1 August. The region's Heads of Government addressed a number of important political, economic and environmental concerns. These have been set forth in our communiqué, which we have requested the Secretary-General to circulate as an official document of the General Assembly.
That document, A,4S,456, in very brief form sets forth some of our major concerns and preoccupations. However, it does not touch upon every single issue that we believe merits the attention of the international community. For example, we highlighted some of our major concerns on environmental issues, including the very real threat posed to the survival of some Pacific island nations by climatic changes and a rise in the sea-level. However, our very deep concern over nuclear testing in the South Pacific is by now well known to every member of the international community and needs no explicit restatement.
The testing of nuclear weapons in the South Pacific continues to cause us to fear for the future of our young and for unborn generations. At a time when the threat of nuclear war between the super-Powers is far less likely now than it ever was, we continue to ask: What sin have we committed? Why must our region be the site for the testing of nuclear devices, particularly now that the cold war has ended? So soon after the highly successful World Summit for Children, we are struck by the irony of having to pose the questions How, may we ask, are we to enhance the development of our children unless we can assure them that the environment we bequeath to them is an environment capable of sustaining life?
Another great concern shared by all members of the South Pacific Forum is the planned destruction of existing chemical weapons at Johnston Atoll. Our concerns have been communicated to the Government of the United States, and we are continuing a constructive dialogue with the United States that centres on those concerns. Without a doubt, our central concern is this specific issue and on our broader conviction that our region should not become a permanent toxic waste disposal centre.
On another environmental issue of great importance to the Forum, we have welcomed Japan's decision to cease large-scale drift-net fishing in our region one year in advance of the date stipulated in General Assembly resolution 44,225. This was a very positive measure taken by Japan, and we appreciate its demonstrated sensitivity to our concerns.
France has also demonstrated sensitivity with respect to one of the great concerns of countries in our region. As the international community prepares to commemorate the thirtieth anniversary of the historic Declaration on the Granting of Independence to Colonial Countries and Peoples, we are pleased to note the positive measures being pursued in Hew Caledonia by the French authorities. The Forum has urged all parties involved to maintain their dialogue and to continue promoting a framework for the peaceful evolution of New Caledonia towards an act of self-determination consistent with the principles and practices of the United Nations.
The prestige and the structure of the United Nations are now reaching new heights. Accordingly, the objectives of the Decade for the Eradication of Colonialism are clearly within our reach. Therefore, the Forum believes that a visit to the remaining Non-Self-Governing Territories by the Secretary-General, or a specially designated representative of the Secretary-General, could help facilitate the completion of the decolonisation process. 
Like others, countries of the South Pacific cheered the release from prison of Mr, Nelson Mandela. We have also called upon those who currently govern South Africa to take further steps that would signal a commitment to the profound and irreversible changes necessary to accelerate the process of dismantling the apparatus of apartheid and eliminate its effects. Until such time, the Forum has joined others in calling for the continuation of the functions already imposed against South Africa and exploring other avenues of bringing a rapid end to the system of apartheid. 
That concludes my statement as Chairman of the South Pacific Forum. I shall now make a few observations on behalf of ray own country, Vanuatu.
The recently concluded World Summit for Children was a major diplomatic event of potentially enormous social significance. The initiators and organisers are to be commended. But the true measure of the Summit's success does not lie in the number of words written about the meetings or in the number or perceived importance of the Heads of State or Government who participated in them. Rather, the true measure of the Summit's success will be determined by how rapidly we are able to mobilize the resources necessary to guarantee hope for the children of the world.
Children are often the first victims of war, the first victims of the drug traffic and the most tragic victims of AIDS, malaria and other crippling and fatal diseases. Unfortunately, children are also often the last to realize benefits from new scientific or technological breakthroughs. Let us take this opportunity to change that.
One of the things the nations of the world can do for children, and for everyone else, is to renew our commitment to the rule of law. The recent changes that have swept the entire world from Europe to Africa, to South and Central America, to Asia and to the Pacific demonstrate that there is absolutely no substitute for respect for the rule of law.
Today the attention of the entire world is focused on the Persian Gulf. A larger, militarily more powerful country has invaded and continues to occupy its smaller neighbour. As a result, mankind faces the possibility of yet another war. There will be no winners in such a conflict. There will be only losers. The biggest losers will once again be the children. For many of them, the future will end before it begins. 
The world cannot accept the invasion and attempted annexation of Kuwait. They are acts that defy every accepted norm of international law and offend everyone's sense of decency. The Government of Vanuatu knows of no deed, whether real or imagined, that could conceivably justify the fate that has befallen Kuwait.
We pray that the conflict will be resolved without any further loss of life. However, we know that for this to occur, there must be a remarkable change of course. We harbour no illusions with respect to the difficulties ahead.
The effects of the conflict are already being felt in every corner of the world. Not a single country can escape the consequences of the invasion of Kuwait. Thus, none of us can sit idly by and be spectators. We must attempt to resolve the problem together, or it will consume us all, one by one.
Already the economies of many countries, including our own, have been seriously affected. However, we shall continue to support the principles on which the United Nations is based, for without adherence to those principles that will be nothing but international anarchy. Small countries such ш our own would be particularly vulnerable to the appetites of others.
There is no doubt that the invasion of Kuwait is a tragic occurrence. It is tragic for Kuwait; it is tragic for Iraq and for every other country in the region. It is also tragic for the innocent civilians from all countries trapped by circumstances in Kuwait and Iraq.
One encouraging sign is that there has been almost universal condemnation of the invasion and continued occupation. Had the nations of the world spoken with similar clarity earlier after similar invasions, Kuwait might perhaps have been spared the fate it now faces. Now that the international community has spoken so unequivocally on the invasion of Kuwait, perhaps others will pause to rethink their own actions. 
The situation in the Persian Gulf is not the only current regional tragedy. It is merely the on· now occupying centre stage. The Palestine issue is today no nearer to being resolved than it was yesterday. Lebanon continues to be a bruised and battered victim of an endless cycle of violence. Liberia has been deeply shaken by a particularly violent civil conflict. East Timor’s people continue to be forgotten or ignored by many ,ho now speak forcefully on the Persian Gulf. One can only hope that there will soon be an opportunity for the people of Western Sahara finally to determine their own future.
The potential of a United Nations free of confrontation is highly visible in the progress made towards the settlement of the Cambodia issue. We congratulate the Cambodian parties and encourage them to continue their efforts on behalf of the people of their country, who have suffered so long.
The recently concluded second United Nations Conference on the Least Developed Countries was a success, even though it was not possible to fulfil all the very high expectations of those who participated. France, which hosted the meeting, continues to play a positive role in this area. Gradually, progress is being achieved on some of the key issues. Now we must attempt to implement fully the new Plan of Action.
Since its inception, the South Commission, under the chairmanship of the former President of Tanzania, Julius K. Nyerere, has been diligently analysing the problems faced by developing countries, the strategies adopted for dealing with those problems and the lessons to be drawn from past experiences. The report of the South Commission contains many useful recommendations. Perhaps its greatest value, however, in its clear statement that responsibility for the development of the South lies in the South and in the hands of the peoples of the South. We fully agree. 
In conclusion, I wish to join in commending the excellent work of Mr, Javier Peres de Cuellar, our Secretary-General. Today we stand on the threshold of a new era in international relations. To the Secretary-General and the other members of the Secretariat we offer our thanks for their tireless efforts in helping to bring us to that threshold. Now it is for us, the Member States, to take the final decisive step which will open the door to new opportunities and close the door on all our old hostilities and antagonisms. 
